Argued May 6, 1936.
The facts in this case, as disclosed by the evidence, are very similar to — in fact, almost identical with — those in the case of Stone v. C.I.T. Corporation, — (this defendant), 122 Pa. Super. 71,  184 A. 674. The main difference is in the form of action. That was in trespass, while this is replevin. Exemplary or punitive damages may also be recovered in replevin. See Ladner v. Forman  Friess, 107 Pa. Super. 245,163 A. 359; Herdic v. Young, 55 Pa. 176.
The Stone case justifies the submission of the question of punitive damages to the jury. The Ladner and Herdic cases support the position that it is not necessary to separate punitive from compensatory damages in the verdict.
Judgment affirmed.